EXHIBIT 10.75
 
Small Business Side Letter
 
October 29, 2012
 
Reference is made to that certain Securities Purchase Agreement and Security
Agreement (the “Purchase Agreement”), dated as of the date hereof, and as may be
amended and in effect from time to time, by and between, among others, FUSION
NBS ACQUISITION CORP., a Delaware corporation (“Borrower”), with its principal
place of business at 420 Lexington Avenue, Suite 1718, New York, New York,
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation with its
principal place of business at 420 Lexington Avenue, Suite 1718, New York, New
York (“Parent”) each subsidiary from time to time party thereto, PRAESIDIAN
CAPITAL OPPORTUNITY FUND III-A, LP, a Delaware limited partnership with its
principal place of business at 419 Park Avenue South, New York, New
York(“PCOF”), PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP, a Delaware limited
partnership with its principal place of business at 419 Park Avenue South, New
York, New York, as a lender and as agent thereunder, and PLEXUS FUND II, LP, a
Delaware limited partnership with its principal place of business at 4601 Six
Forks Road, Suite 528, Raleigh, North Carolina, pursuant to which, among other
things, PCOF has agreed (i) to provide necessary financing to Borrower by making
a term loan to Borrower on the terms set forth in the Purchase Agreement and
(ii) to purchase from Borrower warrants to purchase capital stock of Borrower
(the “Warrants”), on the terms and conditions set forth in the Purchase
Agreement.
 
PCOF is a Small Business Investment Company (“SBIC”) licensed by the United
States Small Business Administration (“SBA”).  In order for the PCOF to lend to
Borrower and purchase the Warrants, it must obtain from Borrower certain
representations and rights as set forth below. As a material inducement to PCOF
to enter into the Purchase Agreement, Borrower hereby makes the following
representations and warranties and agrees to comply with the following
covenants:
 
1.   Small Business Matters.
 
(a) Borrower, together with Borrower’s Affiliates, is a “small business concern”
within the meaning of the Small Business Investment Act of 1958, as amended
(“SBIA”), and the regulations thereunder, including Title 13, Code of Federal
Regulations. § 121.30l(c) because, as of the date hereof, it either:
 
Check One
 
þ
(i)
including its affiliates, has a tangible net worth not in excess of $18 million
and average net income after Federal income taxes (excluding any carry-over
losses) for the preceding two completed fiscal years not in excess of $6
million; or

 
¨
(ii)
does not exceed the size standard in number of employees or millions of dollars
in revenue under the SIC (Standard Industrial Classification) System for the
industry in which it, combined with its affiliate, is primarily engaged; and in
which it alone is primarily engaged.

 
 
1

--------------------------------------------------------------------------------

 
 
(b) The information set forth in the Small Business Administration Forms 480,
652 and Parts A and B of Form 1031 regarding Borrower and its Affiliates, when
delivered to PCOF, will be accurate and complete and will be in form and
substance acceptable to PCOF.  Copies of Forms 480 and 652 shall be completed
and executed by Borrower and delivered to PCOF at the Purchase Agreement closing
(the “Closing”), and Parts A and B of Form 1031 shall be completed and executed
by Borrower and delivered to PCOF within 15 days of the Closing.
 
(c) The proceeds will be used by Borrower (1) for the purposes described in the
Purchase Agreement, and (2) to pay expenses related to the transactions
contemplated by the Purchase Agreement.  No portion of such proceeds will be
used to provide capital to business ineligible for financing as described in 13
C.F.R. § 107.720.
 
(d) At Closing or within one year thereafter, no more than 49 percent of the
employees or tangible assets of Borrower and its Subsidiaries will be located
outside the United States (unless Borrower can show, to SBA’s satisfaction, that
the proceeds will be used for a specific domestic purpose).  This subsection (e)
does not prohibit such proceeds from being used to acquire foreign materials and
equipment or foreign property rights for use or sale in the United States.
 
(e) Neither Borrower, nor any officer, director, employee or equity owner of the
business was or is an Associate (as such term is defined in 13 C.F.R. § 107.50)
of PCOF.
 
2.   Regulatory Compliance.
 
(a) Information Rights and Related Covenants.
 
(i) Borrower shall provide to PCOF or any of its Affiliates and the SBA at such
times as PCOF or the SBA may request access to its books and records for the
purpose of confirming the use of the proceeds of such financing and for all
other purposes required by the SBA.
 
(ii) Borrower shall provide to PCOF or any of its Affiliates such financial and
other information as PCOF or any of its Affiliates may from time to time
reasonably request to enable it to comply with the provisions of 13 C.F.R.
Section 107.620(b)(1), and such information shall be certified by such
Borrower’s President, Chief Executive Officer, Treasurer or Chief Financial
Officer as required by 13 C.F.R. Section 107.620(b)(2).
 
(iii) Prior to the Closing, Borrower shall provide to PCOF or any of its
Affiliates and the SBA a certificate of its Chief Financial Officer (1)
certifying the use of such proceeds and (2) certifying compliance by such
Borrower with the provisions of this letter (provided that such certificate may
be truthfully given).
 
(iv) Within 45 days after the end of each fiscal year of Borrower, Borrower
shall provide to PCOF or any of its Affiliates a written assessment, in form and
substance reasonably satisfactory to PCOF, of the economic impact of PCOF's
financing hereunder, specifying the full-time equivalent jobs created or
retained, the impact of the financing on the consolidated revenues and profits
of the Business and on taxes paid by the Business and its employees (See 13 CFR
§ 107.630(e)).
 
 
2

--------------------------------------------------------------------------------

 
 
(v) Upon the request of PCOF or any of its Affiliates, Borrower will (A) provide
to such Person such financial statements and other information as such Person
may from time to time reasonably request for the purpose of assessing such
Borrower's financial condition and (B) furnish to such Person all information
reasonably requested by it in order for it to prepare and file SBA Form 468 and
any other information reasonably requested or required by any governmental
agency asserting jurisdiction over such Person.
 
(vi) For a period of one year following the date hereof, neither Borrower nor
any of its Subsidiaries will change its business activity if such change would
render Borrower ineligible to receive financial assistance from an SBIC under
the SBIA and the regulations thereunder (within the meanings of 13 CFR §§
107.720 and 107.760(b)).
 
(vii) Borrower shall at all times comply with the non-discrimination
requirements of 13 CFR Parts 112, 113 and 117.
3.   Definitions.
 
(a) “Affiliate” shall have the meaning set forth in Title 13, Code of Federal
Regulations. § 121.103.
 
(b) “Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
(c) “Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization or a
governmental entity (or any department, agency or political subdivision
thereof).
 
(d) “Subsidiary” means, with respect to any Person, any other Person of which
the securities having a majority of the ordinary voting power in electing the
board of directors (or other governing body), at the time as of which any
determination is being made, are owned by such first Person either directly or
through one or more of its Subsidiaries.
 
4.    Miscellaneous.
 
(a) This letter may be executed in counterparts, each of which shall be an
original and both of which taken together shall constitute one and the same
instrument.
 
(b) This letter shall be governed by the laws of the State of New York (without
giving effect to the conflicts of laws principles thereof).
 
[SIGNATURE PAGES FOLLOW]
 
 
3

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties have caused this letter to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.
 
FUSION NBS ACQUISITION CORP.
       
By:
    Name:     Title:    

 
 
[Signature Page to Praesidian Capital Opportunity Fund III-A, LP SBA Letter]
 
 
4

--------------------------------------------------------------------------------

 
 
 
PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP
        By:
Praesidian Capital Opportunity GP III-A, LLC,
its General Partner
       
By:
      Name:     Title: Manager  

  
 
 
[Signature Page to Praesidian Capital Opportunity Fund III-A, LP SBA Letter]
 
 
 
5

--------------------------------------------------------------------------------